     Case: 1:20-cv-04720 Document #: 32 Filed: 09/14/20 Page 1 of 20 PageID #:3576




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


EMOJI COMPANY GmbH,

        Plaintiff,
                                                     Case No.: 20-cv-4720
v.
                                                     Judge Sharon Johnson Coleman
THE INDIVIDUALS, CORPORATIONS,
LIMITED LIABILITY COMPANIES,
PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON
SCHEDULE “A” HERETO,

        Defendants.


                           PRELIMINARY INJUNCTION ORDER

        THIS CAUSE being before the Court on EMOJI COMPANY GmbH’s Motion for a

Preliminary Injunction, and this Court having considered the evidence before it hereby GRANTS

Plaintiff’s Motion for Entry of a Preliminary Injunction in its entirety against the Defendants

identified in Schedule A attached hereto (collectively, the “Defendants”).

        THIS COURT HEREBY FINDS that it has personal jurisdiction over the Defendants

since the Defendants directly target their business activities toward consumers in the United

States, including Illinois. Specifically, Defendants are reaching out to do business with Illinois

residents by operating one or more commercial, interactive Internet Stores through which Illinois

residents can purchase products bearing infringing and/or counterfeit versions of Plaintiff’s

EMOJI Trademarks (the “EMOJI Products”).

        THIS COURT FURTHER FINDS that injunctive relief previously granted in the

Temporary Restraining Order (“TRO”) should remain in place through the pendency of this



                                                 1
     Case: 1:20-cv-04720 Document #: 32 Filed: 09/14/20 Page 2 of 20 PageID #:3577




litigation and that issuing this Preliminary Injunction is warranted under Federal Rule of Civil

Procedure 65. Evidence submitted in support of this Motion and in support of Plaintiff’s

previously granted Motion for a Temporary Restraining Order establishes that Plaintiff has a

likelihood of success on the merits; that no remedy at law exists; and that Plaintiff will suffer

irreparable harm if the injunction is not granted.

        Specifically, Plaintiff has made a prima facie showing of trademark infringement because

(1) the EMOJI Trademarks are distinctive marks and registered with the U.S. Patent and

Trademark Office on the Principal Register as U.S. Trademark Registration Nos. 4,868,832;

5,202,078 and 5,415,510 for the EMOJI marks, (2) Defendants are not licensed or authorized to

use EMOJI Trademarks, and (3) Defendants’ use of the EMOJI Trademarks are causing a

likelihood of confusion as to the origin or sponsorship of Defendants’ products with EMOJI

COMPANY GmbH. Furthermore, Defendants’ continued and unauthorized use of the EMOJI

Trademarks irreparably harms Plaintiff through diminished goodwill and brand confidence,

damage to Plaintiff’s reputation, loss of exclusivity, and loss of future sales. Monetary damages

fail to address such damage and, therefore, Plaintiff has an inadequate remedy at law. Moreover,

the public interest is served by entry of this Preliminary Injunction to dispel the public confusion

created by Defendants’ actions.

        Accordingly, this Court orders that:

1.      Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,

        and all persons acting for, with, by, through, under or in active concert with them be

        temporarily enjoined and restrained from:

         a. using Plaintiff's EMOJI Trademarks or any confusingly similar reproductions,

            counterfeit copies or colorable imitations thereof in any manner in connection


                                                     2
Case: 1:20-cv-04720 Document #: 32 Filed: 09/14/20 Page 3 of 20 PageID #:3578




        with the distribution, marketing, advertising, offering for sale, or sale of any

        product that is not a genuine EMOJI Products or not authorized by Plaintiff to

        be sold in connection with Plaintiff's EMOJI Trademarks;

   b.   passing off, inducing, or enabling others to sell or pass off any product as a

        genuine EMOJI Products or other product produced by Plaintiff, that is not

        Plaintiff's or not produced under the authorization, control or supervision of

        Plaintiff and approved by Plaintiff for sale under Plaintiff's EMOJI

        Trademarks;

   c.   committing any acts calculated to cause consumers to believe that Defendants'

        products are those sold under the authorization, control or supervision of

        Plaintiff, or are sponsored by, approved by, or otherwise connected with

        Plaintiff;

   d.   further infringing Plaintiff's EMOJI Trademarks and damaging Plaintiff's

        goodwill;

   e.   otherwise competing unfairly with Plaintiff in any manner;

   f.   shipping, delivering, holding for sale, transferring or otherwise moving, storing,

        distributing, returning, or otherwise disposing of, in any manner, products or

        inventory not manufactured by or for Plaintiff, nor authorized by Plaintiff to be

        sold or offered for sale, and which bear Plaintiff's EMOJI Trademarks or any

        confusingly similar reproductions, counterfeit copies or colorable imitations

        thereof;

   g.   using, linking to, transferring, selling, exercising control over, or otherwise

        owning the Online Marketplace Accounts, the Defendant Domain Names, or


                                              3
     Case: 1:20-cv-04720 Document #: 32 Filed: 09/14/20 Page 4 of 20 PageID #:3579




             any other domain name or online marketplace account that is being used to sell

             (now or in the future) Counterfeit EMOJI Products; and

        h.   operating and/or hosting websites at the Defendant Domain Names and any

             other domain names registered or operated by Defendants that are involved

             with the distribution, marketing, advertising, offering for sale, or sale of any

             product bearing Plaintiff's EMOJI Trademarks or any confusingly similar

             reproductions, counterfeit copies or colorable imitations thereof that is not a

             genuine EMOJI Products or not authorized by Plaintiff to be sold in connection

             with Plaintiff's EMOJI Trademarks.

2.      Each Defendant, within fourteen (14) days after receiving notice of this Order, shall serve

        upon Plaintiff a written report under oath providing: (a) their true name and physical

        address, (b) all websites and online marketplace accounts on any platform that it owns

        and/or operate (c) their financial accounts, including all eBay and PayPal accounts, and (d)

        the steps taken by that Defendant to comply with paragraph 1, a through h, above.

3.      The domain name registries for the Defendant Domain Names, including, but not limited

        to, VeriSign, Inc., Neustar, Inc., Afilias Limited, CentralNic, Nominet, and the Public

        Interest Registry, within three (3) business days of receipt of this Order or prior to

        expiration of this Order, whichever date shall occur first, shall, at Plaintiff's choosing:

             a. unlock and change the registrar of record for the Defendant Domain Names

                to a registrar of Plaintiff's selection until further ordered by this Court, and

                the domain name registrars shall take any steps necessary to transfer the

                Defendant Domain Names to a registrar of Plaintiff's selection until further

                ordered by this Court; or


                                                   4
     Case: 1:20-cv-04720 Document #: 32 Filed: 09/14/20 Page 5 of 20 PageID #:3580




            b. disable the Defendant Domain Names and make them inactive and

                untransferable until further ordered by this Court.

4.      Those in privity with Defendants and with actual notice of this Order, including any online

        marketplaces such as iOffer, eBay and PayPal, Inc. (“PayPal”), social media platforms,

        Facebook, YouTube, LinkedIn, Twitter, Internet search engines such as Google, Bing and

        Yahoo, web hosts for the Defendant Domain Names, and domain name registrars, shall

        within three (3) business days of receipt of this Order:

            a. disable and cease providing services for any accounts through which

                Defendants engage in the sale of counterfeit and infringing goods using the

                EMOJI Trademarks, including any accounts associated with the

                Defendants listed in Schedule A;

            b. disable and cease displaying any advertisements used by or associated with

                Defendants in connection with the sale of counterfeit and infringing goods

                using the EMOJI Trademarks; and

            c. take all steps necessary to prevent links to the Defendant Domain Names

                identified in Schedule A from displaying in search results. This includes,

                but is not limited to removing links to the Defendant Domain Names from

                any search index.

5.      Defendants and any third party with actual notice of this Order who is providing services

        for any of the Defendants, or in connection with any of Defendants' websites at the

        Defendant Domain Names or other websites operated by Defendants, including, without

        limitation, any online marketplace platforms such as iOffer, eBay, PayPal, advertisers,

        Facebook, Internet Service Providers ("ISP"), web hosts, back-end service providers, web


                                                  5
Case: 1:20-cv-04720 Document #: 32 Filed: 09/14/20 Page 6 of 20 PageID #:3581




   designers, sponsored search engine or ad-word providers, banks, merchant account

   providers, including, eBay, PayPal, third party processors and other payment processing

   service providers, shippers, and domain name registrars (collectively, the "Third Party

   Providers") shall, within five (5) business days after receipt of such notice, provide to

   Plaintiff expedited discovery, including copies of all documents and records in such

   person's or entity's possession or control relating to:

       a. The identities and locations of Defendants, their agents, servants,

          employees, confederates, attorneys, and any persons acting in concert or

          participation with them, including all known contact information;

       b. the nature of Defendants' operations and all associated sales and financial

          information, including,      without    limitation,   identifying information

          associated with the Online Marketplace Accounts, the Defendant Domain

          Names, and Defendants' financial accounts, as well as providing a full

          accounting of Defendants' sales and listing history related to their respective

          Online Marketplace Accounts and Defendant Domain Names;

       c. Defendants' websites and/or any Online Marketplace Accounts;

       d. The Defendant Domain Names or any domain name registered by

          Defendants; and

       e. Any financial accounts owned or controlled by Defendants, including their

          agents, servants, employees, confederates, attorneys, and any persons acting

          in concert or participation with them, including such accounts residing with

          or under the control of any banks, savings and loan associations, payment

          processors or other financial institutions, including, without limitation,


                                              6
     Case: 1:20-cv-04720 Document #: 32 Filed: 09/14/20 Page 7 of 20 PageID #:3582




               eBay, PayPal, or other merchant account providers, payment providers,

               third party processors, and credit card associations (e.g., MasterCard and

               VISA).

6.      Defendants and any persons in active concert or participation with them who have actual

        notice of this Order shall be temporarily restrained and enjoined from transferring or

        disposing of any money or other of Defendants' assets until further ordered by this Court.

7.      eBay shall, within two (2) business days of receipt of this Order, for any Defendant or any

                of Defendants' Online Marketplace Accounts or websites:

           a. Locate all accounts and funds connected to Defendants, Defendants' Online

               Marketplace Accounts or Defendants' websites, including, but not limited to, any

               eBay accounts connected to the information listed in Schedule A hereto; and

           b. Restrain and enjoin any such accounts or funds that are China or Hong Kong based

               from transferring or disposing of any money or other of Defendants' assets until

               further ordered by this Court.


8.      PayPal shall, within two (2) business days of receipt of this Order, for any Defendant or

                any of Defendants' Online Marketplace Accounts or websites:

           a. Locate all accounts and funds connected to Defendants, Defendants' Online

               Marketplace Accounts or Defendants' websites, including, but not limited to, any

               PayPal accounts connected to the information listed in Schedule A hereto; and

           b. Restrain and enjoin any such accounts or funds that are China or Hong Kong based

               from transferring or disposing of any money or other of Defendants' assets until

               further ordered by this Court.



                                                 7
      Case: 1:20-cv-04720 Document #: 32 Filed: 09/14/20 Page 8 of 20 PageID #:3583




9.      Plaintiff may provide notice of these proceedings to Defendants, including notice

         of any future hearings and service of process pursuant to Fed.R.Civ.P. 4(f)(3), by

         electronically publishing a link to the Complaint, this Order and other relevant documents

         on a website to which the Defendant Domain Names are transferred to Plaintiff's control

         will redirect, or by sending an e-mail to the e-mail addresses identified in Schedule A

         hereto; and any e-mail addresses provided for Defendants by third parties accompanied by

         a link to the website where the above-identified documents are located. The Clerk of Court

         is   directed    to   issue    a    single       original   summons    in   the    name   of

         “2015HONESTMERCHANTS and all other Defendants identified in Complaint”

         Schedule A that shall apply to all Defendants. The combination of providing notice via

         electronic publication or e-mail, along with any notice that Defendants receive from

         domain name registrars and payment processors, shall constitute notice reasonably

         calculated under all circumstances to apprise Defendants of the pendency of the action and

         afford them the opportunity to present their objections.

10.      Plaintiff's Schedule A to the Complaint, and the TRO are unsealed.

11.      Any Defendants that are subject to this Order may appear and move to dissolve or modify

         the Order on two days' notice to Plaintiff or on shorter notice as set by this Court.

12.      Plaintiff shall post a bond with the Court within one week of entry of this order.




Dated: September 14, 2020


                                        _____________________________________
                                        SHARON JOHNSON COLEMAN
                                        U.S. District Court Judge


                                                      8
Case: 1:20-cv-04720 Document #: 32 Filed: 09/14/20 Page 9 of 20 PageID #:3584




                               SCHEDULE A

            No.   Defendant Name / Alias
             1    2015honestmerchants
             2    2016bettergoods
             3    7color7
             4    actplus
             5    amazingstore66
             6    beautiful-estore
             7    bsalexj02
             8    buyinbox
             9    candy-sell
            10    chrisshopzoe
            11    ddl2012
            12    echemfashionn
            13    emobilehome
            14    greatdealmalls
            15    happy-shopping2011
            16    homeshop_2020
            17    jaipurkalakendra
            18    kendycocoshop
            19    lilyyangstore
            20    liubeauy9
            21    mountain2113
            22    mr.fadela
            23    patapom
            24    pre-top
            25    prettyfairy0006
            26    qiuxioo
            27    rainbowgirl188
            28    rollingsky
            29    sankbest
            30    shsnas_999
            31    skywin16
            32    smartove
            33    sohunew2013
            34    studytow98
            35    suki_design
            36    suzhouchuandu_2016
            37    sweehealth
            38    theonlysuper


                                      9
Case: 1:20-cv-04720 Document #: 32 Filed: 09/14/20 Page 10 of 20 PageID #:3585




             39   vanessasatop
             40   wherehaveyou
             41   xupeiclothl
             42   yan8926
             43   yaweijide
             44   yettasheila
             45   ynpixel88
             46   br925silverczjewelry
             47   c_enjoybuying
             48   comelyonlineshopping
             49   dailydeal*2013
             50   divya-jewels
             51   edensurfing
             52   famous8800
             53   glass-world
             54   halobrother
             55   historymj
             56   jewelry-base
             57   jianjianstore
             58   julyinsun
             59   kimingjewelry
             60   lr8951102
             61   lyly0304
             62   mybaifenbai2012
             63   qingwezho-0
             64   raj_jewels
             65   rebirths88
             66   shippingtime007
             67   soyoung54
             68   super_deal321
             69   syt-fashion
             70   topitem-rinhoo
             71   yushishop2008
             72   10happyendonline
             73   joytownonline
             74   alipapastore
             75   amusingvogue
             76   angelapretty
             77   bagbok
             78   beautifulgirlshop
             79   beautybuilding


                                      10
Case: 1:20-cv-04720 Document #: 32 Filed: 09/14/20 Page 11 of 20 PageID #:3586




             80   brilliantly-illuminated
             81   callingevan
             82   cartonstory
             83   cherrymayly
             84   cherrysuper
             85   darangelica
             86   ecoobuy
             87   fashionvoguee
             88   idscharar
             89   pashaluck
             90   sunrise1688
             91   tinaforyou
             92   veevan.vision
             93   wonderfulbuying36588
             94   97k-toprated
             95   anketion
             96   bag-ywbt
             97   beluckyforall
             98   big-deal365
             99   cypressin
            100   diybead
            101   endingcolor
            102   fashion_onlines
            103   greentree199
            104   jewelry-wholesaler
            105   land_wind
            106   life-with-you
            107   love_wholesale
            108   lucky_jewelry
            109   seasofbeauty
            110   shan901
            111   sun-jewellry
            112   upforbest
            113   wshop2012
            114   682588*ll
            115   bigtreeonline
            116   chyf00000
            117   dangoyoung06
            118   dvm_store
            119   ebnhddwlhnss72-7
            120   extraps


                                        11
Case: 1:20-cv-04720 Document #: 32 Filed: 09/14/20 Page 12 of 20 PageID #:3587




            121   fat-mango
            122   happysmile336
            123   hkxr86742
            124   ilinkme
            125   jdcom1387
            126   litangtouzi
            127   mariocostume
            128   nokabar
            129   phoenix1900
            130   th-trade
            131   tomasocostume
            132   wzhongqi2017-7
            133   babala1688
            134   daily_needs
            135   dragon-store2012
            136   electronic.wholesale365
            137   home-garden-guru
            138   jolwnwbl1
            139   lessfash
            140   lycheejewelry
            141   macpart999
            142   mingzhe456
            143   pfkn-59
            144   radanyaart
            145   springraining5
            146   tihbwowi_2
            147   woman_home
            148   yanmiazhan0
            149   yin.production
            150   cnywlujianping2008
            151   dailywarecenter
            152   fashionspro
            153   insideyourstyle
            154   jewelry_supplier
            155   jewelry998
            156   niubi11
            157   pendanthollywood
            158   smilelightly
            159   stylishmoment
            160   tattoofromchina
            161   top_hope


                                       12
Case: 1:20-cv-04720 Document #: 32 Filed: 09/14/20 Page 13 of 20 PageID #:3588




            162   wonderfulmall
            163   15oceaneshop
            164   ciciela
            165   crownseller
            166   daiwei0070755
            167   fashion-dress95
            168   hiclient
            169   homesale_sky
            170   seventhmall
            171   value1992
            172   windylegend
            173   wondersonline
            174   amigahome
            175   beyondmall
            176   floryshopping
            177   golanmi
            178   happynesshome
            179   happyshop166
            180   loverbeautycompany
            181   wholesale-charm
            182   ztihqy1056
            183   4773399
            184   anneflower301
            185   bonjourjewelry2012
            186   gracescharms08
            187   linglshe0
            188   lingyunlv01
            189   maxrenn2
            190   allstar-seller
            191   easyshopping66
            192   halishio
            193   larksing
            194   minikshop
            195   ruledesign
            196   wangrea
            197   buy4supply
            198   colinliu2013
            199   guantc
            200   jewelry-beads
            201   ourwm0012015
            202   strive_8


                                       13
Case: 1:20-cv-04720 Document #: 32 Filed: 09/14/20 Page 14 of 20 PageID #:3589




            203   johnson.adpp
            204   yunt2016
            205   3.9891
            206   2011-mascot
            207   2015justinxiao
            208   4aquarius
            209   97kentrepot
            210   aihuangli8
            211   bijouxcasa
            212   cherrygirlly
            213   cristina8989
            214   daily-essentials
            215   digital2018
            216   digitalfromchina
            217   e-fashion365
            218   everyday-jewelry
            219   excited-workhard
            220   getinshop
            221   gotolove5687
            222   haifei-agate
            223   housestorage
            224   jianfanj_1
            225   jumbhappy_9
            226   lalang-love-diy
            227   love-awayt
            228   lxh688
            229   mascotkingdom
            230   monterey2012
            231   pearlwholesale
            232   sex-plaza2014
            233   shengxinyide2021new
            234   tita-doremi
            235   us-enjoy
            236   westbaysea
            237   yichengmall2014




No                          Defendants Online Marketplace

                                        14
Case: 1:20-cv-04720 Document #: 32 Filed: 09/14/20 Page 15 of 20 PageID #:3590




 1   http://www.ebay.com/usr/2015honestmerchants
 2   https://www.ebay.co.uk/usr/2016bettergoods
 3   https://www.ebay.com/usr/7color7
 4   https://www.ebay.com.au/usr/actplus
 5   http://stores.ebay.com/amazingstore66
 6   https://www.ebay.com/usr/beautiful-estore
 7   http://www.ebay.com/usr/bsalexj02
 8   https://www.ebay.com/usr/buyinbox
 9   http://stores.ebay.com/candy-sell
10   https://www.ebay.co.uk/usr/chrisshopzoe
11   http://www.ebay.com/usr/ddl2012
12   https://www.ebay.co.uk/usr/echemfashionn
13   http://stores.ebay.com/Emobilehome-Inc
14   http://www.ebay.com/usr/greatdealmalls
15   http://stores.ebay.com/happy-shopping2011
16   https://www.ebay.co.uk/usr/homeshop_2020
17   http://www.ebay.com/usr/jaipurkalakendra
18   https://www.ebay.co.uk/usr/kendycocoshop
19   http://stores.ebay.com/lilyyangstore
20   https://www.ebay.co.uk/usr/liubeauy9
21   http://www.ebay.com/usr/mountain2113
22   http://www.ebay.com/usr/mr.fadela
23   http://www.ebay.com/usr/patapom
24   http://stores.ebay.com/pre-top
25   https://www.ebay.com/str/prettyfairy0006
26   http://www.ebay.com/usr/qiuxioo
27   http://www.ebay.com/usr/rainbowgirl188
28   https://www.ebay.com.au/usr/rollingsky
29   https://www.ebay.co.uk/usr/sankbest
30   http://www.ebay.com/usr/shsnas_999
31   https://www.ebay.co.uk/usr/skywin16
32   http://www.ebay.com/usr/smartove
33   http://www.ebay.com/usr/sohunew2013
34   https://www.ebay.co.uk/usr/studytow98
35   https://www.ebay.co.uk/usr/suki_design
36   http://www.ebay.com/usr/suzhouchuandu_2016
37   http://stores.ebay.com/sweehealth
38   https://www.ebay.co.uk/usr/theonlysuper
39   https://www.ebay.co.uk/usr/vanessasatop
40   http://www.ebay.com/usr/wherehaveyou
41   https://www.ebay.co.uk/usr/xupeiclothl


                                       15
Case: 1:20-cv-04720 Document #: 32 Filed: 09/14/20 Page 16 of 20 PageID #:3591




42   http://www.ebay.com/usr/yan8926
43   https://www.ebay.co.uk/usr/yaweijide
44   https://www.ebay.co.uk/usr/yettasheila
45   http://www.ebay.com/usr/ynpixel88
46   http://stores.ebay.com/br925silverczjewelry
47   http://stores.ebay.com/enjoybuyingCA
48   http://www.ebay.com/usr/comelyonlineshopping
49   http://www.ebay.com/usr/dailydeal*2013
50   https://www.ebay.co.uk/usr/divya-jewels
51   http://www.ebay.com/usr/edensurfing
52   http://stores.ebay.com/famous8800
53   http://www.ebay.com/usr/glass-world
54   http://www.ebay.com/usr/halobrother
55   http://stores.ebay.com/historymjMJ
56   http://stores.ebay.com/jewelry-base
57   https://www.ebay.com/usr/jianjianstore
58   http://www.ebay.com/usr/julyinsun
59   http://stores.ebay.com/kimingjewelry
60   http://stores.ebay.com/lr8951102
61   http://stores.ebay.com/lyly0304
62   http://stores.ebay.com/mybaifenbai2012
63   http://www.ebay.com/usr/qingwezho-0
64   http://stores.ebay.com/Raj-Jewels-India
65   http://stores.ebay.com/rebirths88
66   http://www.ebay.com/usr/shippingtime007
67   https://www.ebay.co.uk/usr/soyoung54
68   http://stores.ebay.com/super-deal3210
69   http://www.ebay.com/usr/syt-fashion
70   http://www.ebay.com/usr/topitem-rinhoo
71   http://stores.ebay.com/yushishop2008
72   https://www.ebay.com/usr/10happyendonline
73   https://www.ebay.co.uk/usr/joytownonline
74   https://www.ebay.co.uk/usr/alipapastore
75   https://www.ebay.co.uk/usr/amusingvogue
76   https://www.ebay.co.uk/usr/angelapretty
77   https://www.ebay.co.uk/usr/bagbok
78   https://www.ebay.co.uk/usr/beautifulgirlshop
79   https://www.ebay.co.uk/usr/beautybuilding
80   http://www.ebay.com/usr/brilliantly-illuminated
81   https://www.ebay.co.uk/usr/callingevan
82   https://www.ebay.co.uk/usr/cartonstory


                                         16
Case: 1:20-cv-04720 Document #: 32 Filed: 09/14/20 Page 17 of 20 PageID #:3592




 83   https://www.ebay.co.uk/usr/cherrymayly
 84   https://www.ebay.co.uk/usr/cherrysuper
 85   https://www.ebay.co.uk/usr/darangelica
 86   https://www.ebay.com.au/usr/ecoobuy
 87   https://www.ebay.co.uk/usr/fashionvoguee
 88   https://www.ebay.com/usr/idscharar
 89   https://www.ebay.co.uk/usr/pashaluck
 90   https://www.ebay.co.uk/usr/sunrise1688
 91   https://www.ebay.co.uk/usr/tinaforyou
 92   https://www.ebay.com/usr/veevan.vision
 93   http://stores.ebay.com/wonderfulbuying36588
 94   https://www.ebay.co.uk/usr/97k-toprated
 95   https://www.ebay.co.uk/usr/anketion
 96   http://stores.ebay.com/bag-ywbt
 97   https://www.ebay.co.uk/usr/beluckyforall
 98   https://www.ebay.com.au/usr/big-deal365
 99   http://stores.ebay.com/cypressin
100   https://www.ebay.com/str/diybead
101   https://www.ebay.co.uk/usr/endingcolor
102   http://www.ebay.com/usr/fashion_onlines
103   http://stores.ebay.com/greentree199
104   http://stores.ebay.com/goodluckygirls
105   http://www.ebay.com/usr/land_wind
106   http://stores.ebay.com/life-with-you
107   http://stores.ebay.com/Jewel-Wholesale
108   http://www.ebay.com/usr/lucky_jewelry
109   https://www.ebay.com/usr/seasofbeauty
110   http://stores.ebay.com/shan901
111   http://stores.ebay.com/sun-jewellry
112   http://stores.ebay.com/upforbest
113   http://www.ebay.com/usr/wshop2012
114   http://stores.ebay.com/682588-ll
115   https://www.ebay.com/usr/bigtreeonline
116   http://stores.ebay.com/chyf00000
117   http://stores.ebay.com/dangoyoung06
118   http://www.ebay.com/usr/dvm_store
119   https://www.ebay.com.au/usr/ebnhddwlhnss72-7
120   http://www.ebay.com/usr/extraps
121   http://stores.ebay.com/fat-mango
122   https://www.ebay.com/usr/happysmile336
123   http://stores.ebay.com/hkxr86742


                                        17
Case: 1:20-cv-04720 Document #: 32 Filed: 09/14/20 Page 18 of 20 PageID #:3593




124   http://www.ebay.com/usr/ilinkme
125   http://stores.ebay.com/jdcomshopping
126   http://stores.ebay.com/litangtouzi
127   http://stores.ebay.com/mariocostume
128   https://www.ebay.com/usr/nokabar
129   http://stores.ebay.com/Phoenix1900
130   http://stores.ebay.com/th-tradeCA
131   http://www.ebay.com/usr/tomasocostume
132   https://www.ebay.co.uk/usr/wzhongqi2017-7
133   http://stores.ebay.com/fashion-babala
134   http://www.ebay.com/usr/daily_needs
135   http://www.ebay.com/usr/dragon-store2012
136   http://www.ebay.com/usr/electronic.wholesale365
137   http://stores.ebay.com/home-garden-guru
138   https://www.ebay.co.uk/usr/jolwnwbl1
139   https://www.ebay.com/usr/lessfash
140   http://www.ebay.com/usr/lycheejewelry
141   http://www.ebay.com/usr/macpart999
142   http://stores.ebay.com/mingzhe456-stone
143   https://www.ebay.co.uk/usr/pfkn-59
144   http://www.ebay.com/usr/radanyaart
145   http://www.ebay.com/usr/springraining5
146   https://www.ebay.co.uk/usr/tihbwowi_2
147   http://stores.ebay.com/jewelery-home888
148   http://www.ebay.com/usr/yanmiazhan0
149   http://www.ebay.com/usr/yin.production
150   http://stores.ebay.com/cnywlujianping2008
151   http://www.ebay.com/usr/dailywarecenter
152   http://stores.ebay.com/fashionspro
153   http://www.ebay.com/usr/insideyourstyle
154   http://stores.ebay.com/lucky-bead88
155   https://www.ebay.com.au/usr/jewelry998
156   http://www.ebay.com/usr/niubi11
157   http://www.ebay.com/usr/pendanthollywood
158   http://www.ebay.com/usr/smilelightly
159   http://www.ebay.com/usr/stylishmoment
160   http://www.ebay.com/usr/tattoofromchina
161   http://stores.ebay.com/top-hope
162   http://stores.ebay.com/wonderfulmall
163   http://stores.ebay.com/15ALLFORKIDSSHOP
164   http://stores.ebay.com/ciciela


                                         18
Case: 1:20-cv-04720 Document #: 32 Filed: 09/14/20 Page 19 of 20 PageID #:3594




165   https://www.ebay.co.uk/usr/crownseller
166   http://www.ebay.com/usr/daiwei0070755
167   http://stores.ebay.com/fashion-dress95
168   https://www.ebay.com/usr/hiclient
169   http://www.ebay.com/usr/homesale_sky
170   http://www.ebay.com/usr/seventhmall
171   https://www.ebay.co.uk/usr/value1992
172   https://www.ebay.com/str/windylegend
173   http://stores.ebay.com/wondersonline
174   https://www.ebay.co.uk/usr/amigahome
175   http://stores.ebay.com/beyondmall
176   http://www.ebay.com/usr/floryshopping
177   https://www.ebay.com.au/usr/golanmi
178   https://www.ebay.co.uk/usr/happynesshome
179   http://www.ebay.com/usr/happyshop166
180   http://stores.ebay.com/Loverbeautycompany
181   http://stores.ebay.com/Wholesale-Charm
182   http://stores.ebay.com/Only1056
183   http://www.ebay.com/usr/4773399
184   http://www.ebay.com/usr/anneflower301
185   http://stores.ebay.com/bonjourjewelry2012
186   http://www.ebay.com/usr/gracescharms08
187   http://www.ebay.com/usr/linglshe0
188   http://stores.ebay.com/lingyunlv
189   http://www.ebay.com/usr/maxrenn2
190   http://stores.ebay.com/allstar-seller
191   http://stores.ebay.com/easyshopping66
192   https://www.ebay.co.uk/usr/halishio
193   https://www.ebay.co.uk/usr/larksing
194   https://www.ebay.com.au/usr/minikshop
195   http://stores.ebay.com/ruledesign
196   http://www.ebay.com/usr/wangrea
197   https://www.ebay.co.uk/usr/buy4supply
198   http://stores.ebay.com/Keep-Here
199   http://www.ebay.com/usr/guantc
200   http://www.ebay.com/usr/jewelry-beads
201   http://www.ebay.com/usr/ourwm0012015
202   http://www.ebay.com/usr/strive_8
203   http://www.ebay.com/usr/johnson.adpp
204   http://www.ebay.com/usr/yunt2016
205   http://stores.ebay.com/3-98910BUS


                                        19
Case: 1:20-cv-04720 Document #: 32 Filed: 09/14/20 Page 20 of 20 PageID #:3595




206   http://stores.ebay.com/2011-mascot
207   http://www.ebay.com/usr/2015justinxiao
208   https://www.ebay.co.uk/usr/4aquarius
209   https://www.ebay.com.au/usr/97kentrepot
210   http://stores.ebay.com/aihuangli8
211   https://www.ebay.com.au/usr/bijouxcasa
212   https://www.ebay.co.uk/usr/cherrygirlly
213   https://www.ebay.co.uk/usr/cristina8989
214   https://www.ebay.co.uk/usr/daily-essentials
215   http://stores.ebay.com/Digital-2018
216   http://stores.ebay.com/digitalfromchina
217   http://stores.ebay.com/e-fashion365
218   http://stores.ebay.com/Everyday-jewelry
219   https://www.ebay.com.au/usr/excited-workhard
220   https://www.ebay.co.uk/usr/getinshop
221   https://www.ebay.com.au/usr/gotolove5687
222   http://www.ebay.com/usr/haifei-agate
223   https://www.ebay.co.uk/usr/housestorage
224   http://www.ebay.com/usr/jianfanj_1
225   http://www.ebay.com/usr/jumbhappy_9
226   https://www.ebay.com/str/lalanglovediy
227   https://www.ebay.co.uk/usr/love-awayt
228   http://www.ebay.com/usr/lxh688
229   http://stores.ebay.com/mascotkingdom
230   http://stores.ebay.com/monterey2012
231   http://stores.ebay.com/pearlwholesale
232   https://www.ebay.com/usr/sex-plaza2014
233   https://www.ebay.com.au/usr/shengxinyide2021new
234   http://stores.ebay.com/tita-doremi
235   http://stores.ebay.com/us-enjoy
236   https://www.ebay.co.uk/usr/westbaysea
237   https://www.ebay.com/usr/yichengmall2014




                                       20
